NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                             MAY 15 2014

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

FENXIN CHEN,                                     No. 09-72318

              Petitioner,                        Agency No. A099-880-979

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, JR., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted May 13, 2014**
                             San Francisco, California

Before: GRABER, W. FLETCHER, and PAEZ, Circuit Judges.

       Fenxin Chen petitions for review of the order of the Board of Immigration

Appeals (“BIA”) affirming the immigration judge’s (“IJ”) denial of his post-REAL

ID Act of 2005 application for asylum, withholding of removal, and relief under




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C.

§ 1252, and we deny in part and dismiss in part his petition.

      Substantial evidence supports the agency’s determination, under the

standards of the REAL ID Act, that Chen failed to present credible testimony in

support of his application. A credibility determination must consider the totality of

the circumstances and all relevant factors. The “inconsistency, inaccuracy, or

falsehood” on which an adverse credibility determination relies need not “go[] to

the heart of the applicant’s claim.” 8 U.S.C. § 1158(b)(1)(B)(iii); Shrestha v.

Holder, 590 F.3d 1034, 1046 (9th Cir. 2010).

      In making his adverse credibility finding, the IJ noted Chen’s “garbling of

religious belief and popular culture.” Chen testified that he did not know what

Easter was, but had told the asylum officer that it was the “turkey festival” and that

the turkey had saved the people of the United States. The IJ observed, on the other

hand, the “crispness” of Chen’s answer about spreading the gospel in which he

referred to a Biblical verse. Chen’s confusion regarding a key Christian holiday, in

contrast to his ability to recite passages from the Bible, led the IJ to conclude that

Chen was not testifying credibly, but that he had “simply memorized answers for

the benefit of his asylum hearing.” The BIA held that the IJ’s adverse credibility

finding was not clearly erroneous. On appeal, Chen’s explanation of the

discrepancy—that he was able to recite Bible verses because his intensive Bible

                                           2
study in the United States had given him detailed knowledge of scripture—does

not compel a contrary conclusion. See 8 U.S.C. § 1252(b)(4)(B).

      Chen contends that the BIA erred in denying withholding of removal by

failing to take into account his active Christian activities in the United States. But

he did not raise that issue before the BIA; accordingly, we lack jurisdiction to

consider it. See, e.g., Sola v. Holder, 720 F.3d 1134, 1135–36 (9th Cir. 2013) (per

curiam) (explaining that failure to raise an issue before the BIA generally

constitutes a failure to exhaust and deprives the court of subject-matter

jurisdiction).

      Finally, Chen’s claim for relief under CAT fails. Apart from the statements

the agency found not credible, his claim rests solely on broad statements about

China’s human rights record. Shrestha, 590 F.3d at 1048–49 (“[T]o reverse the

[denial of CAT relief,] we . . . have to find that the reports alone compelled the

conclusion that [the petitioner] is more likely than not to be tortured. (internal

quotation marks omitted) (third alteration in original)). And while the country

reports mention abuse of members of house church groups, they do not establish

that it is more likely than not that Chen would be tortured in China.



PETITION DISMISSED in part and DENIED in part.



                                           3